EXHIBIT 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is dated as of September 4, 2018 by and
between Veeco Instruments Inc. (the “Company”) and John R. Peeler (“Executive”).

 

WHEREAS, Executive currently serves in the position of Chairman and Chief
Executive Officer of the Company, pursuant to an Employment Agreement initially
effective July 1, 2007 and amended June 12, 2008, December 31, 2008, June 11,
2010, April 25, 2012, July 24, 2013, June 12, 2014 and June 12, 2017
(collectively, the “Agreement”);

 

WHEREAS, Executive desires to retire from employment with the Company effective
September 30, 2019 (the “Scheduled Employment Termination Date”), and the
Company desires to accept Executive’s retirement from employment on that date;
and

 

WHEREAS, the parties desire that Executive transition from Chairman and Chief
Executive Officer to Executive Chairman of the Company effective October 1, 2018
(the “Transition Date”);

 

NOW, THEREFORE, the parties hereby agree that the Agreement shall be amended as
follows, effective as of the Transition Date, provided Executive is employed by
the Company as its Chairman and Chief Executive Officer on September 30, 2018:

 

1.                                           Section 1 of the Agreement is
amended by adding the following definitions thereto in their respective
alphabetical order:

 

“Scheduled Employment Termination Date” means September 30, 2019.

 

“Transition Date” means October 1, 2018.

 

2.                                           The fourth sentence of
Section 2(a) of the Agreement is amended to read as follows:

 

The Executive shall devote such business time, attention and energy to the
business of the Company as the Board or the Chief Executive Officer of the
Company shall reasonably require.

 

3.                                           Section 2(c) of the Agreement is
amended in its entirety to read as follows:

 

(c)                                  Management Bonus Plan.  Executive shall be
eligible to participate in Management Bonus Plan established from time to time
by the Compensation Committee of the Board (the “Committee”) and subject to
achievement of the performance goals specified thereunder. Commencing on the
Transition Date, Executive’s target bonus will be 100% of Base Salary. For 2018,
bonus shall be based upon actual performance for the year and shall be prorated
to reflect target bonus in effect with respect to the period prior to the
Transition Date (115%) and the target bonus in effect with respect to the period
beginning on the Transition Date and ending on December 31, 2018 (100%).  For
2019, Executive’s bonus shall be based upon actual performance relative to
target and shall be prorated to reflect the period of Executive’s employment
through the Scheduled Employment Termination Date.

 

4.                                      Section 2(d) of the Agreement is amended
in its entirety to read as follows:

 

(d)                                 Benefits; Stock Options; Restricted Stock.
In addition to the Base Salary and bonus plan referred to above, Executive shall
be entitled to participate in such employee benefit plans or programs of the
Company, and shall be entitled to such other fringe benefits, as are from time
to time made available by the Company generally to employees of the Executive’s
position, tenure, salary, and other qualifications. In particular:

 

1

--------------------------------------------------------------------------------


 

(i)                                     Executive shall receive a 2019 equity
award grant at the time of the Company’s annual grant program, in the form of a
time-based restricted stock award under the Veeco Instruments Inc. 2010 Stock
Incentive Plan, as amended and restated (or successor plan), having an aggregate
value, determined based upon the fair market value of the common stock of the
Company as of the date of grant, of $1,250,000 (rounded down to the nearest
whole share), and subject to vesting in equal installments on each of the first
four anniversaries of the date of grant.

 

(ii)                                  Executive shall continue to participate in
all group health and insurance programs and all other benefits, fringe benefits
and perquisites generally available to senior executives of the Company, as such
plans may be amended from time to time.  However, Executive shall not receive a
car allowance or housing allowance or accrue vacation for any period on or after
the Transition Date.

 

(iii)                            All of Executive’s outstanding equity awards
will continue to vest and be exercisable (in the case of option awards) in
accordance with their terms.  For the avoidance of doubt, the Executive’s
transition from Chairman and Chief Executive Officer to Executive Chairman shall
not interrupt or terminate “Continuous Service” for purposes of the equity
awards granted to Executive.

 

5.                                      Section 2(g) of the Agreement is amended
by striking the phrase “Section 2(d)(v) and” therefrom.

 

6.                                      Section 3(a) of the Agreement is amended
by modifying the language preceding subparagraph (i) to insert “prior to the
Scheduled Employment Termination Date” immediately after “If Executive’s
employment with the Company terminates”.

 

7.                                      Section 3(a)(ii) is amended to read as
follows:

 

(ii)                                  Executive shall be entitled to receive the
bonus he would have received if he had been employed through the Scheduled
Employment Termination Date, less any portion of the bonus actually paid for the
period prior to the Transition Date.

 

8.                                      Section 3(a)(vi) is amended by adding
the following sentence to the end thereof:

 

Notwithstanding the foregoing, performance-based restricted stock units shall
continue to be subject to the Company’s meeting applicable performance
conditions and, if and when earned, shall become fully vested.  In the event of
a change in control or similar transaction, such performance-based restricted
stock units shall be treated in the same manner as the performance-based
restricted stock units held by senior executives of the Company.

 

9.                                      Section 3(b) is re-designated as
Section 3(d) and is further amended by inserting “prior to the Scheduled
Employment Termination Date” immediately after “If Executive’s employment with
the Company is terminated”.

 

10.                               A new Section 3(b) is added to the Agreement
to read as follows:

 

(b)                                 If Executive’s employment with the Company
terminates prior to the Scheduled Employment Termination Date under
circumstances entitling him to severance and benefits under Section 3(a), the
following provisions shall also apply:

 

(i)                                     During the period commencing on the
termination date and ending 18 months following the Scheduled Employment
Termination Date, the Company shall reimburse Executive for his COBRA premiums
(including, if applicable, for continued coverage for Executive’s spouse and
eligible dependents) provided that Executive is eligible for and

 

2

--------------------------------------------------------------------------------


 

elects to receive COBRA coverage, and, to the extent that the Executive is not
eligible for or does not elect to receive COBRA benefits, the Company shall pay
to Executive on a monthly basis a cash amount equal to the COBRA premiums
payable for such coverage had Executive (and his spouse and dependents) been
eligible and elected to receive such coverage.

 

(ii)                                  Executive shall retain the right to
exercise any options to purchase shares of the Company’s stock which are held by
Executive until the earlier of (A) three years after the date Executive ceases
to be a member of the Board or (B) the expiration of the original full term of
each such option.

 

(iii)                               Executive shall not receive compensation for
service as a member of the Board during any period in which severance is
otherwise payable under Section 3(a).

 

11.                               A new Section 3(c) is added to the Agreement
to read as follows:

 

(c)                                  If Executive’s employment with the Company
terminates on the Scheduled Employment Termination Date, the following
provisions shall apply:

 

(i)                                     Executive will begin to receive
compensation for his services as a member of the Board on the same basis as
independent members of the Board.

 

(ii)                                  During the 18 months following the
Scheduled Employment Termination Date, provided that Executive is eligible for
and elects to receive COBRA coverage, the Company shall reimburse Executive for
his COBRA premiums (including, if applicable, for continued coverage for
Executive’s spouse and eligible dependents).  The second, third and fourth
sentences of Section 3(a)(iii) shall apply to this obligation to the extent
applicable.

 

(iii)                               Executive shall retain the right to exercise
any options to purchase shares of the Company’s stock held by Executive until
the earlier of (A) three years after the date Executive ceases to be a member of
the Board or (B) the expiration of the original full term of each such option.

 

(iv)                              If Executive ceases to serve on the Board for
any reason other than voluntary resignation, any restricted stock units held by
Executive as of the Scheduled Employment Termination Date shall become vested
and the restrictions with regard thereto shall lapse upon such cessation.
Notwithstanding the foregoing, performance-based restricted stock units shall
continue to be subject to the Company’s meeting applicable performance
conditions and, if and when earned, shall become fully vested.  In the event of
a change in control or similar transaction, such performance-based restricted
stock units shall be treated in the same manner as the performance-based
restricted stock units held by senior executives of the Company.

 

12.                               The Agreement is amended by modifying the
“Position,” “Initial Base Salary” and “Severance Period” provisions immediately
following the Executive’s signature line to state as follows:

 

Effective as of the Transition Date, the Executive’s Position, Base Salary and
Severance Period shall be as follows:

 

Position:  Executive Chairman

Base Salary:  $500,000 per annum

Severance Period:  Remaining period (if any) between termination date which
occurs after the Transition Date and Scheduled Employment Termination Date

 

3

--------------------------------------------------------------------------------


 

13.                               Except as set forth above, the Agreement shall
continue in accordance with its terms. Executive agrees that the modifications
of the terms of his employment in accordance with this Amendment shall not
constitute Good Reason.

 

VEECO INSTRUMENTS INC.

EXECUTIVE

 

 

 

By:

/s/ Gordon Hunter

 

/s/ John R. Peeler

Name: Gordon Hunter

John R. Peeler

Chairman of the Compensation Committee

 

 

 

Date: August 29, 2018

Date: August 29, 2018

 

4

--------------------------------------------------------------------------------